              Case 2:19-cr-00077-JAM Document 23 Filed 08/21/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-77-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   CHRISTOPHER OWEN BALLEZ,                           DATE: August 25, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17

18          This case was set for a status conference on August 25, 2020. By this stipulation, the parties

19 request that the Court continue the status conference to October 6, 2020, and to exclude time under

20 Local Code T4 as well under the Court’s General Orders, for the reasons set forth below.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00077-JAM Document 23 Filed 08/21/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22 In light of the societal context created by the foregoing, this Court should consider the following case-

23 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice

24 exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date for the

25 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

26 continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00077-JAM Document 23 Filed 08/21/20 Page 3 of 4


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through his counsel of record, hereby stipulate as follows:

 4          1.      By this stipulation, the defendant now moves to continue the status conference and to

 5 exclude time between August 25, 2020, and October 6, 2020, under Local Code T4, in addition to the

 6 exclusion of time the Court has already ordered in light of public health concerns cited by General Order

 7 611, 612, and 617.

 8          2.      The parties agree and stipulate, and request that the Court find the following:

 9                  a)      The government has produced discovery in this matter including investigative

10          reports and photographs. Counsel for the defendant will need additional time to review the

11          discovery. Defense counsel will also need time to review the current charges, to investigate and

12          conduct research related to the current charges, and to discuss potential resolutions with his

13          client, to prepare pretrial motions, and to otherwise prepare for trial.

14                  b)      Counsel for the defendant believes that failure to grant the above-requested

15          continuance would deny him the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                  c)      The government does not object to the continuance.

18                  d)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                  e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period from August 25, 2020, to October 6,

23          2020, inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant to

24          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

25          by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice

26          served by taking such action outweigh the best interest of the public and the defendant in a

27          speedy trial.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00077-JAM Document 23 Filed 08/21/20 Page 4 of 4


 1          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: August 21, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8

 9   Dated: August 21, 2020                                   /s/ JEROME PRICE
10                                                            JEROME PRICE
                                                              Assistant Federal Defender
11                                                            Counsel for Defendant
                                                              CHRISTOPHER OWEN BALLEZ
12

13

14

15                                          FINDINGS AND ORDER

16          IT IS SO FOUND AND ORDERED this 21st day of August, 2020.

17
                                                   /s/ John A. Mendez
18                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
